Title: To Benjamin Franklin from George Read, [August? 1766]
From: 
To: 


Sir
[August? 1766]
I now return you my most sincere thanks for the immediate Application you were so good as to make at the Treasury on my behalf, as I am informed by your Letter of the 12th. of June and shou’d the event be otherwise than successful to me it will not prove a matter of much disappointment. I am but little troubled with that Passion for Offices so generally prevalent. This is the first I ever sought after, the Execution of which answering my Situation tempted me to rely on your well known disposition to assist those you may think worthy. My Mother desires her best Compliments may be made to you for your kind remembrance of her and I am your much obliged and most obedient Humble Servant
Geo: Read
Doctor Franklin
 
Endorsed: Drt. of a Ltr to Doctor Franklin in London—1766
